Citation Nr: 0727877	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for a right knee condition, and if so, entitlement 
to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
August 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that new and material evidence 
had not been submitted to reopen the veteran's claim of 
service connection for his right knee condition.  The claims 
file subsequently was transferred to the RO in Albuquerque, 
New Mexico.

The issue of whether the veteran's right knee condition is 
service connected is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) denied a claim 
of entitlement to service connection for the veteran's right 
knee in June 1987.  Notice was issued to the veteran in July 
1987.  The veteran did not appeal the decision.

2.  The evidence received since the June 1987 rating decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a right knee condition.  


CONCLUSIONS OF LAW

1.  The June 1987 decision that denied benefits for the 
veteran's right knee is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The evidence received since the June 1987 decision, which 
denied service connection for a right knee condition, is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the AOJ may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be reconsidered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001 must be adjudicated using the 
earlier version, while those filed on or after August 29, 
2001 must be adjudicated using the revised version.  Because 
the veteran filed his claim to reopen in February 2004, the 
revised version of 38 C.F.R. § 3.156(a) must be used.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible.")  Additionally, when determining whether the 
veteran has submitted new and material evidence to reopen a 
claim, consideration must be given to all the evidence since 
the last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In Evans, the United States Court of 
Appeals for Veteran Claims (Court) indicated that the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove each 
element that was a specified basis for the last disallowance.  
Id. at 284.

At the time of the June 1987 rating decision, which denied 
the veteran's claim for a right knee condition, the pertinent 
evidence of record consisted of the veteran's service medical 
records, which show the veteran twisted his right knee 
slipping on ice, and a May 1987 VA examination.  In the 
rating decision, the RO denied the veteran's claim because 
the evidence did not establish any current disability of the 
knees.  See generally, 38 U.S.C.A. §§ 310, 331 (West 1982), 
now codified at §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(1985), now codified at 38 C.F.R. § 3.303 (2006).  The 
veteran was notified of the denial in a July 1987 letter and 
did not appeal the decision.  Thus, the rating decision is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence submitted since the June 1987 rating decision 
includes private medical records dated in August 1992, which 
show a mild degenerated meniscus in the right knee.  Based 
upon the evidence of record, the Board finds that the veteran 
has submitted new and material evidence to reopen the claim 
for service connection for his right knee disorder.  Because 
this evidence is relevant to and probative of the question of 
whether the veteran has a current disability, it is not 
cumulative or redundant of evidence of record at the time of 
the last prior denial, and raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim is considered 
reopened.

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
the veteran's right knee, any error by VA in complying with 
the requirements of VCAA is harmless and no prejudice will 
result to the veteran by the Board's consideration of this 
appeal.  As noted previously, the underlying claim of service 
connection is being remanded to the AMC for further 
development.


ORDER

New and material evidence having been received, the claim for 
service connection for a right knee condition is reopened.


REMAND

The veteran seeks service connection for his right knee 
condition.  He acknowledges that he injured his knee while at 
work, but also argues that he would not have injured his knee 
but for the injury sustained to his knee while in service.  

Private medical records dated in August 1992 note that the 
veteran had chronic knee problems and recurrent instability 
since jumping off a ledge at work.  His diagnosis included 
mildly degenerated meniscus in the right knee at that time.  

The service medical records show a complaint of a recurrent 
injury to the right knee while playing softball in April 
1982.  In June 1983, the veteran reported pain in his right 
knee after he reportedly stepped in a hole.  The veteran also 
complained of pain in the right knee in September 1983, with 
a finding of patello-femoral stress syndrome and findings of 
crepitus in the right knee in September 1984.  A January 1986 
emergency room record shows the veteran slipped on a sheet of 
ice and twisted his right knee.  The assessment was contusion 
of the right knee.  A follow-up examination in February 1986 
notes marked effusion in the right knee, tenderness below the 
joint on the medial side, and positive laxity of the medial 
collateral ligament.  Strain of the medial collateral 
ligament, questionable tear of the medial meniscus was noted.  
The veteran was referred to the orthopedic hospital for 
physical therapy.  He was also placed on limited duty.  A 
March 1986 examination shows an assessment of an unstable 
right knee.

After carefully considering the evidence of record in this 
case, the Board believes that the veteran has met the 
threshold burden required under § 3.159(c)(4), as there is 
evidence of an injury in service, evidence of a current 
disability, and evidence the veteran's current disability 
"may be associated" with the veteran's in-service injury.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that the "may be associated" element is a low 
threshold).  Additional evidence to be considered includes 
the August 1992 private medical records, which note that the 
veteran injured his knee after service jumping off a ledge 
while at work at a lumber company, and subsequently had a 
right knee arthroscopy with partial medial menisectomy and 
anterior cruciate ligament reconstruction.  

Review of the evidentiary record shows that, since the June 
1987 decision, the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for his right knee condition.  Given the veteran's 
contentions regarding his right knee condition, and the 
medical evidence suggesting a relationship to an in-service 
knee injury, the Board finds that a VA examination is 
necessary prior to further adjudication of the veteran's 
claim.  See Charles v. Principi, 16 Vet. App. 370 (2002) 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his right knee condition.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  All studies or tests 
deemed necessary by the examiner should be 
performed.  As to any disability found on 
examination, the examiner should be asked 
to indicate whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability or more) that such disability 
is related to service, to include any 
injuries to the knee that were sustained 
in service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the opportunity to respond 
thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



